Name: Council Regulation (EEC) No 3715/81 of 21 December 1981 amending Regulation (EEC) No 217/81 opening a Community tariff quota for high quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12 . 81 Official Journal of the European Communities No L 373/ 1 I (Acts whose publication is obligator)) COUNCIL REGULATION (EEC) No 3715/81 of 21 December 1981 amending Regulation (EEC) No 217/81 opening a Community tariff quota for high quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b ) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas Regulation (EEC) No 217/81 (2 ) laid down general provisions for the equitable distribution of that quota , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Community has undertaken under the General Agreement on Tariffs and Trade (GAIT) to open an annual Community tariff quota at a rate of duty of 20 % for a quantity , expressed in product weight , fixed at 21 000 tonnes of high quality fresh , chilled or frozen beef and veal falling within subhead ­ ings 02.01 A II a) and 02.01 A II b ) of the Common Customs Tariff ; In Article 1 ( 1 ) of Regulation (EEC) No 217/81 , ' for the year 1981 ' shall be replaced by 'for 1982'. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY (') Opinion delivered on 18 December 1981 (not yet published in the Official Journal ). ( 2 ) OJ No L 38 , 11 . 2 . 1981 , p. 1 .